 

 

 

Case 4:18-cr-0067O Document 21 Filed on 12/10/18 in TXSD Page 1 of 1

lN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
versus §
§ CRIMlNAL NO. 4:18-670
ALFONZO ELIEZER GRAVINA-MUNOZ§

Notice of Transfer

l. This case has been transferred to Judge Gray Miller for this reason:
. Agreement between the judges. (4:15-cr-637)
l:l Bankruptcy-related case reassigned to the judge with the lowest-numbered case.
|:l Case exchanged for CA which was transferred due tc:
l:l Recusal l:| Judges’ agreement g Bankruptcy related

|:] Creation of docket for new judge.

 

[:| Other
2. Deadlines in existing scheduling orders remain in effect; however, all court settings are
canceled
DAVID J. BRADLEY, Clerk
Date: December l(), 2018 By: y %,/UM

 

Case Manager to Judge Kenneth M. Hoyt

 

